  Case: 4:19-cv-00143-JAR Doc. #: 16 Filed: 09/24/19 Page: 1 of 1 PageID #: 74


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MELISSA BOCK,                                      )
                                                   )
          Plaintiff(s),                            )
                                                   )
    v.                                             )       No. 4:19-CV-00143-JAR
                                                   )
                                                   )
SAKS FIFTH AVENUE, LLC,                            )
                                                   )
          Defendant(s).                            )


                                              JUDGMENT

         In accordance with the Order entered this day and incorporated herein,

         IT IS HEREBY ORDERED, ADJUDGED and DECREED that Plaintiff’s Complaint

is DISMISSED without prejudice.


         Dated this 24th day of September, 2019.



                                                   ________________________________
                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE
